Citation Nr: 1212432	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1971, with service in Vietnam from October 1968 to October 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A February 2004 decision by the RO granted service connection for PTSD with a 30 percent rating, effective as of the date of claim in August 2003.  An April 2007 rating decision increased the evaluation for the Veteran's PTSD to 50 percent, effective the date of claim in August 2003.  

In May 2010, the Board denied a rating in excess of 50 percent for the service-connected PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the May 2010 Board decision was vacated and the matter remanded to the Board.  

In September 2011, the Board remanded the case to afford the Veteran a videoconference hearing.  That videoconference hearing was held, in January 2012, before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the submission of additional evidence suggested.  The transcript of the hearing is in the claims folder.  The Veteran's attorney subsequently submitted additional evidence and waived its consideration by the RO.  

In January 2012, the Veteran's attorney waived RO consideration of additional evidence and arguments.  The attorney argued, in part, that the Veteran was entitled to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  This is a new claim because, in April 2010, the RO denied TDIU and a timely notice of disagreement with that decision is not of record.  The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected PTSD is manifested by reports of avoiding news programs on war; avoiding thoughts, feelings, or conversation associated with the trauma; avoiding war movies; depression; being irritable sometimes; difficulty concentrating; panic attacks a couple of times a week; hyperstartle response, hypervigilance; marital discord; recurrent and intrusive memories; sleep disturbance including frequent awakening and nightmares; and social withdrawal.  

2.  The service-connected PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  

3.  The service-connected PTSD does not result in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his private attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating Formula for Mental Disorders, including PTSD, is: 
	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.....................................................100 percent; 
	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships................................70 percent; 
	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent; 
	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)..........................................................................................30 percent;  
	Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.............................................10 percent;  
	A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.............................0 percent.  
38 C.F.R. § 4.130 (2011).  

The Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

Discussion

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

In March 2003, a private psychiatrist, N. F. R., M.D., wrote that he had seen the Veteran in December 2002 with follow-up in March 2003.  The Veteran reported signs and symptoms of depression and anxiety with associated nightmares, flashbacks, agitation, hypervigilance, and irritability.  The symptoms became more marked with the current Iraq war.  It was the psychiatrist's opinion that the Veteran had a major depressive disorder and PTSD.  The doctor's notes show the Veteran had a depressed mood and restricted affect.  There were nightmares, agitation and irritability.  He was alert, oriented, coherent, and cooperative.  Insight and judgment were fair.  The GAF was 51 to 60.  

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  It must be noted that the GAF scale runs a continuum from superior functioning with no symptoms to being a danger to oneself and others; whereas, VA compensation focuses on the industrial impairment.  Consequently, GAF scores and VA disability ratings do not correlate.  We cannot say that a certain GAF score warrants a certain disability rating.  However, because the GAF score reflects a medical opinion as to functioning, it is relevant evidence and is considered.  

The SSA records include a report that the Veteran was examined in September 2003 by private psychiatrist. K. W. E., M.D.  The Veteran's chief complaint was that he was not able to do a day's work anymore.  He reported a diagnosis of depression at a private hospital in 2003.  He currently spent his time by taking his grandson to school, walking to the neighbors', sometimes doing lawn chores, going to the store, and watching ball games.  He was cooperative with fair eye contact.  There was no evidence of psychomotor slowing or increased latency of response.  There was no evidence of tearfulness or affective distress.  He was mildly defensive and mildly irritated, but not agitated.  Thought processes were logical, coherent and goal oriented.  Concentration was fair to good.  Affect reflected some degree of depression and mild anxiety was observed.  The diagnosis was PTSD and the GAF was 60 to 65.  It was commented that the Veteran's chief complaint related to a history of hypertension and other somatic conditions with mild PTSD.  The Veteran's ability to understand and remember short, simple instructions and carry them out was not limited.  His ability to remember and carry out detailed instructions was minimally limited.  His ability to make judgments or simple work-related decisions was not limited.  His ability to interact appropriately with the public, supervisors, and coworkers was mildly limited.  His ability to respond to work pressures in a usual work setting was moderately limited, and his ability to respond to changes in routine was mildly limited.  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In November 2003, the Veteran sought VA care complaining that he was having trouble coping with things.  He told of having combat related nightmares and flashbacks for 10 years.  He began having depressive symptoms two years earlier.  He had seen a private psychiatrist who had diagnosed PTSD and prescribed medication.  Depressive symptoms were a lack of sleep (only 3-4 hours per night), decreased mood and concentration, lack of interest in things he liked to do, lack of emotions, and just feeling "awful."  He denied suicidal or homicidal ideation.  PTSD symptoms included increased nightmares with audio hallucinations, hyperstartle reaction on awakening, flashbacks that were sporadic when he was in a dark room with audio and visual hallucinations.  

Mental status examination showed the Veteran to be alert and oriented.  He was appropriately dressed, well groomed and cooperative.  He described his mood as depressed.  His affect was congruent with his mood.  Speech was slow with a low volume and good quality.  Thought processes were logical, linear, and goal directed.  Thought content was negative for suicidal or homicidal ideations, delusions, ideas of reference, and thought broadcasting or insertion.  He had no audio or visual hallucinations, except for when he had flashbacks.  Insight and judgment were fair.  The diagnosis was depressive disorder, not otherwise specified, and the possibility of PTSD was considered.  

The GAF was 45.  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In December 2003, the Veteran had a VA PTSD examination.  The claims file was available and was reviewed.  The Veteran's military service and stressors were reviewed.  His social history was also reviewed.  Current complaints included recurrent thoughts of Vietnam, anger, tearfulness, fears while driving, inability to regain employment, chronic back pain, hearing loss, sleep disturbance with bad dreams, and seldom feeling any kind of pleasure.  His activities of daily living were limited by chronic back and leg pain.  On the Mississippi Scale for Combat related PTSD, the Veteran obtained a raw score of 125, which was above the cutoff of 107, which is indicative of combat related PTSD in Vietnam veterans.  He reported aggressiveness, distress, sleep disturbance, anhedonia, trouble concentrating, and social anxiety.  

On the December 2003 mental status examination, the Veteran was alert and oriented to person, place and time.  While cooperative, he was often tearful and appeared angry at times.  He was well developed and well nourished, appearing his stated age.  He was casually attired and appropriately groomed.  His speech was clear, coherent and of regular rate and volume.  Receptive and expressive communication was grossly intact.  Eye contact was appropriate.  There were no signs of circumstantiality, tangentiality, preservation, neologisms, paraphrases, loose associations, or flight of ideas.  His thought processes showed no unusual ideations.  There were no indications of delusions.  Judgment was not impaired.  He was functioning within the average range of intelligence.  Cognitive functions were unimpaired.  Immediate and delayed memory was within normal limits.  His affect was labile and his mood was described as anxious and depressed.  He reported decreased appetite, sleep disturbance, loss of interest, feelings of guilt, fatigue, loss of libido, increased irritability, tearfulness, anxiety, depression, and chronic pain.  

The December 2003 VA PTSD examination led to the conclusion that the Veteran was suffering from mild to moderate levels of anxiety and depression related to his Vietnam service.  He met the criteria for a diagnosis of PTSD.  It was commented that in light of the PTSD diagnosis, the Veteran might not be able to return to mining, but should be encouraged to seek other less demanding employment.  It was explained that a return to work might increase the Veteran's self-esteem and help him once again re-establish his role in the family.  The diagnoses were major depressive disorder, recurrent, without psychotic features and chronic PTSD.  The GAF was 60.  

The Veteran was seen by VA for screening in January 2004.  He complained that he did not feel anything or care about anything.  His military history was reviewed.  He reported that he thought about Vietnam everyday and had dreams about it several times a week.  The dreams woke him up.  He felt anxious talking about Vietnam and was visibly distressed.  He tried to avoid thinking of Vietnam by going off by himself and getting busy.  He avoided conversations, movies, and televised programs about Vietnam.  He watched current war news, even though it upset him.  He displayed numbing symptomatology in the form of decreased interests, estrangement, restricted affect, and a foreshortened sense of the future.  He was close to his family, especially his grandson, but had few friends.  He said he was depressed almost all the time, with decreased appetite, decreased energy, decreased pleasure, decreased libido, feelings of worthlessness, restriction in affective experiences and display, tearfulness, and suicidal ideation a week earlier, although he denied suicidal intent.  He also complained of hyperarousal, insomnia, irritability, impaired concentration, hypervigilance, and exaggerated startle response.  He sometimes fell asleep easily and sometimes it took hours.  He slept 3 to 4 hours a night and awoke from dreams and physical pain.  He reported a short temper and getting angry over nothing.  He was easily distracted and had difficulty staying focused during the interview.  He reported difficulty remembering what he read, not driving long distances by himself any more, keeping his back to the wall in public places, not liking crowds, and jumping in response to loud noises.  

On mental status examination, the Veteran was noted to be casually but neatly dressed.  He appeared his stated age.  He was cooperative, although somewhat difficult to interview because of manifest distress and sometimes circumstantial speech.  Psychomotor behavior was unremarkable, as were rate and volume of speech.  Thought processes were coherent, logical, and without formal thought disorder.  Hallucinations and delusions were denied.  Hypervigilance and persecutory ideation were present.  He reported seeing movements out of the corner of his eye, but found nothing if he checked.  He felt people were watching him but had no evidence for that.  He reported having suicidal ideation the previous week but denied suicidal intent or homicidal ideation.   Insight was fair.  Judgment was limited.  The diagnosis was PTSD.  The GAF was 45.  

A VA Mental Health intake note, dated in March 2004, reflects chief complaints of nightmares, flashbacks, anxiety with panic attacks, and depression.  The Veteran went over his history of service and PTSD stressors in Vietnam.  He currently had trouble sleeping and got 3 to 4 hours sleep per night due to nightmares almost every night.  He was hypervigilant, severely depressed, socially withdrawn, and had panic attacks 3 to 4 times a week.  He reported occasional passive thoughts of suicide but had no plan.  His appetite was said to be poor but adequate.  He reported that his focus and concentration were very poor and his memory was poor.  He described anxiety symptoms as constant worry for his family's safety and finances, panic attacks 3 to 4 times a week, hypervigilance and social withdrawal.  Depressive symptoms were reported to include insomnia, poor focus and memory, crying spells, constant sad mood, occasional passive suicidal ideation, poor appetite and irritability.  PTSD symptoms were nightmares, flashbacks, hypervigilance, and panic attacks.  The Veteran's history was reviewed.  On mental status examination, he was well groomed and clean with mild psychomotor retardation.  His affect and mood were dysphoric.  His thought processes were logical and goal directed.  The only perceptual disturbances reported were flashbacks and darting shadows.  He was considered to be a moderate suicidal risk.  Long term, short term, and immediate recall were reportedly poor.  Judgment was intact and insight was fair.  The diagnosis was PTSD.  The GAF was 42.  

In May 2004, SSA revised a previous determination and found that the Veteran was disabled by PTSD and degenerative disc disorder.  

The October 2004 VA Mental Health medication follow-up note shows the Veteran had been on medication for a year and it seemed to help.  He tried a sleeping medication but was unable to awake from nightmares.  He would rather wake up so the nightmare would stop.  He had stopped using the sleeping medication and was sleeping 4 hours without it.  He reported that he awoke tired.  He also complained of poor energy, poor appetite, the news bothering him, being easily startled, and flashbacks two to three times a week.  The said that he was still depressed, did not want to be around people, and preferred to be alone.  He complained of pain all the time in his back and other parts.  Objectively, he was alert and oriented, cooperative, with good eye contact.  Speech was soft and slow.  His mood was reported to be depressed.  His affect was constricted.  He denied suicidal or homicidal ideation.  There was no psychosis.  Thought processes were coherent.  Insight and judgment were fair.  Memory was grossly intact.  The assessment was PTSD.  A GAF score was not provided.  

The Veteran returned to the VA Mental Health medication management clinic in November 2004.  He reported having nightmares mostly every week and being depressed most of the time.   He slept four hours a night.  Appetite fluctuated.  He said he had poor energy and concentration, and felt hopeless and helpless.  He denied audio and visual hallucinations, as well as suicidal and homicidal ideation.  He reported hearing voices in his dreams.  He avoided being around people and crowds.  He complained of irritability, hyperstartle responses, and hyperarousal.  

Objectively, the Veteran was alert and oriented, with good interaction during the interview.  He was well dressed and groomed.  He maintained good eye contact.  There was no psychomotor agitation or retardation.  He was cooperative.  There was no abnormal gait, tremor, or rigidity.  Language and speech were spontaneous with a normal rate, rhythm, and volume.  There was no aphasia.  Comprehension was good.  Thought processes were coherent.  There were no auditory or visual hallucinations or delusions.  His mood was depressed and his affect was constricted.  Insight and judgment were fair.  Cognition was intact.  The GAF was 55.  

A VA Mental Health medication follow-up note, dated in March 2005, shows the Veteran complained of continued war related nightmares, irritability, hyperstartle and hyperarausal.  He was alert and oriented with good interaction in the interview.  He was well dressed and groomed.  Eye contact was poor.  There was no psychomotor agitation or retardation.  He was cooperative.  There was no abnormal gait, tremor, or rigidity.  Language and speech were spontaneous with normal rate, rhythm, and volume.  There was no aphasia.  Comprehension was good.  Thought processes were coherent.  There were no auditory or visual hallucinations or delusions.  There was no suicidal or homicidal ideation.  His mood was depressed and his affected was blunted.  Insight and judgment were fair.  Cognition was intact.  The GAF was 55.  

When the Veteran was seen at the VA Mental Health Clinic in September 2005, he reported that he had stopped taking medication due to side effects.  He felt anxious and depressed.  He had passing thoughts of self harm, without plan or intent.  Sleep was poor and erratic with frequent awakening.  Objectively, he was alert and oriented.  His mood was dysthymic and his affect was restricted.  Thoughts were goal directed.  Speech had a normal rate and tone.  He made minimal eye contact.  He was dressed appropriately for the season.  Psychomotor activity was within normal range.  Judgment and insight were adequate.  He denied symptoms of psychosis, as well as suicidal or homicidal ideation.  The GAF was 45.  A change in medication was recommended.  

In January 2006, the Veteran came to the VA Mental Health Clinic and reported that he was sleeping okay but still had nightmares off and on.  He was going through a divorce and his older sister was dying of leukemia.  Objectively, he was alert, oriented, and cooperative.  He was casually dressed.  Eye contact was good.  He had a constricted affect, with decreased intensity and was dysphoric and anxious.  There were no auditory or visual hallucinations, or other perceptual disturbances.  Thought processes were goal directed.  There was no formal thought disorder.  He was not suicidal or homicidal.  There were no cognitive deficits.  The GAF was 45.   

The Veteran returned to the VA Mental Health clinic in April 2006 and reported that he was doing okay.  Some nights he was not able to sleep due to nightmares and flashbacks.  He still avoided crowds.  He was alert, oriented, and cooperative.  He was casually dressed.  Eye contact was good.  His affect was constricted with decreased intensity.  He appeared to have a euthymic mood.  There were no audio or visual hallucinations, suicidal or homicidal ideation, or other perceptual disturbances.  Thought processes were goal directed with no formal thought disorder.  There were no concentration deficits.  Immediate recall was intact.  Long and short term memory was intact.  The GAF was 50.  

The November 2006 VA Mental Health clinical note shows the Veteran reported continued PTSD symptoms with nightmares three to four times a week.  He denied flashbacks during the day but had intrusive recollections.  He felt depressed and anxious.  Stressors included a divorce.  He was sleeping six hours a night, but it was interrupted.  He had fair appetite and energy.  Objectively, he was alert, oriented, and cooperative.  He had good eye contact.  Speech was normal in rate, rhythm, and volume.  His mood was "okay" and his affect was anxious.  He denied suicidal or homicidal ideation.  There were no psychotic thoughts.  His thought processes were coherent.  Insight and judgment were fair.  Memory was grossly intact.  There was no opinion as to the GAF score.  

A May 2007 VA psychiatry note shows the Veteran was seen for PTSD and chronic pain.  The Veteran had been separated for two years.  He had a couple of friends and a grandson who lived with him.  He mostly tried to stay by himself but went out when he needed to.  He did not like crowds or being around people.  He had a garden, read, and watched his grandson play ball.  He occasionally fished with a friend.  He also participated in an American Legion honor guard at funerals.  He reported that his PTSD symptoms continued with 3 to 4 nightmares  a week.  He denied flashbacks during the day but had intrusive recollections.  He felt depressed and anxious.  He rated his depression as 4 -5 on a scale from 1 to 10.  Sleep was impaired.  Medication helped somewhat.  There were no bad side effects from the medication.  A mood stabilizer was discussed and the Veteran said he would think about it.  The Veteran denied suicidal or homicidal ideation.  He was logical, coherent, just very depressed.  Objective findings were that he was alert and oriented.  He was cooperative with good eye contact.  Speech was normal.  His mood was dysphoric.  His affect was anxious and mood congruent.  There was no psychosis.  Thought processes were intact.  Insight and judgment were fair.  Memory was grossly intact.  GAF was 55.  

In January 2008, the Veteran was seen at the VA Mental Health clinic and reported that his medicine had been doing "pretty good."  He said he had not been having a great deal of problems.  He described his mood as functional.  He denied suicidal or homicidal ideation.  He denied any psychotic symptoms.  He was avoiding some crowds and public places with what sounded to be hypervigilance.  He reported getting sleep adequate for rest and functioning in general.  Appetite was good.  Energy levels were generally adequate for his activities of daily living.  On mental status examination, the Veteran had an appropriate appearance; he appeared his stated age; he was well nourished; and his posture was within normal limits.  He was calm, cooperative and eye contact was within normal limits.  There were no apparent involuntary movements.  Gait was normal.  His affect was mood congruent and blunted, although his range of affect was within normal limits.  His speech had a normal rate and rhythm.  His thoughts were logical, coherent, and goal directed.  As to thought content, he complained of pain.  Perception was within normal limits.  There were no delusions.  He was alert.  Orientation and ability to abstract were intact.  Insight and judgment were good.  A GAF score was not provided.  

The July 2008 VA Mental Health clinic note shows the Veteran said he was doing well on his current medication, without side effects.  He reported that he occasionally woke up with nightmares of a military theme.  He denied suicidal or homicidal ideation, psychosis, or symptoms of bipolar disorder.  He denied depression.  He did complain of pain in his back and legs.  On mental status examination, the Veteran was noted to be wearing casual clothing.  Grooming and hygiene were good.  He was cooperative and exhibited good eye contact.  There was no psychomotor agitation or slowing.  Mannerisms were normal.  Speech was normal.  He stated that he was "fairly well."  His affect was mildly blunted, appropriate, and congruent.  His thought process was linear, logical, and goal directed.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, or ideas of reference.  He was alert and oriented.  Memory, attention, and concentration were grossly intact.  Knowledge and intelligence were normal.  Insight and judgment were good.  The GAF was 55.  

The Veteran was examined by VA in November 2008 to determine the extent of his PTSD.  His medical records and claims file were reviewed.  The Veteran's service was recounted.  He served in Vietnam in 1968 and 1969.  He saw dead bodies and was fearful for his life.  It was reported that he was not wounded in the line of duty.  (The Board notes that service-connection has been granted for a shell fragment wound.)  He did not use a weapon against the enemy.  He reported that on his first day on his compound, the mess tent was gassed.  Everyone panicked and he did not know which way to go.  Since service he had experienced further traumatic events, too include 29 years of working in the mines.  

The examiner noted that the Veteran was married but currently separated.   He arrived on time with a neighbor.  He was well developed and well nourished and appeared his stated age.  He was dressed appropriately and had good hygiene.  Speech was appropriate and he had no obvious visual or hearing difficulties.  Gross and fine motor skills were appropriate to his age.  Eye contact was appropriate.  He had normal posture and ambulated without difficulty.  He seemed socially appropriate and understood instructions for each task.  

The Veteran dated the onset of his problems to his active duty in Vietnam.  Symptoms included avoiding news programs on war; avoiding thoughts, feelings, or conversation associated with the trauma; avoiding war movies; depression, hyperstartle response, hypervigilance; marital discord; recurrent and intrusive memories; sleep disturbance including frequent awakening and nightmares; and social withdrawal.  Diagnoses included depression, hypertension, and PTSD.  He had not been hospitalized for PTSD and currently saw a physician twice a year for medication management.  The Veteran's family, educational, and work histories were reviewed.  It was noted that he had stopped working due to bleeding out of his nose.  

On mental status evaluation, the Veteran was alert and oriented.  His speech was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact.  His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He denied any auditory or visual hallucinations.  He reported no suicidal or homicidal ideation.  There were no indications of delusions.  Tests of counting, spelling, and arithmetic had correct results.  Immediate and delayed memory testing had results within normal limits.  Judgment was not impaired.  Cognitive functions were grossly intact.  He was functioning within the average range of intelligence.  Affect was appropriate to content and mood was described as okay.  

The examiner concluded that the Veteran's current symptoms resulted in mild impairment of social and interpersonal relationships.  There was no impairment to activities such as household chores, shopping, recreation, personal hygiene, family relationships, occupation and career.  

The examiner concluded that the Veteran described symptoms, which appeared to be directly related to his military service.  His symptoms included avoiding news programs on the war in Iraq; avoiding thoughts, feelings, or conversations associated with the trauma; avoiding war movies; depression, hyperstartle response, hypervigilance; marital discord; recurrent and intrusive memories; sleep disturbance including frequent awakening and nightmares; and social withdrawal.  The examiner expressed the opinion that the Veteran had mild impairment from an occupational viewpoint and moderate impairment from a social viewpoint.  

The examiner finished the November 2008 PTSD examination by assigning a GAF score of 60.  He explained that a GAF from 60 to 51 indicated moderate symptoms or moderate difficulty in social, occupational, or school functioning.  It was noted that the Veteran could seek and retain gainful employment if he was able to work alone.  

In January 2009, the Veteran was seen at the VA Mental Health clinic for medication management.  He reported that he was doing well with no side effects.  He continued to deal with pain in his back and legs.  He said that the cold hurt and he could not wait for summer.  He had a good relationship with his daughter.  He was separated from his wife for 5 - 6 years and they had no plans to divorce.  He denied suicidal or homicidal ideation, as well as symptoms of psychosis and bipolar disorder.  On mental status examination, the Veteran was noted to wear casual clothing with good grooming and hygiene.  He was cooperative and exhibited good eye contact.  There was no psychomotor agitation or slowing.  Mannerisms were normal.  Speech was normal.  He stated that he was "alright."  His affect was mildly blunted, appropriate, and congruent.  His thought process was linear, logical, and goal directed.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, or ideas of reference.  He was alert and oriented.  Memory, attention, and concentration were grossly intact.  Knowledge and intelligence were normal.  Insight and judgment were good.  The GAF was 55.  

The Veteran was seen at the VA Mental health clinic in June 2009, for medication management.  He was doing well on his current regimen without side effects.  He continued to deal with pain in his back and legs.  He had a good relationship with his daughter.  He was separated from his wife for 5 - 6 years and they had no plans to divorce.  He lived alone.  He denied suicidal or homicidal ideation or symptoms of psychosis.  He denied symptoms of bipolar disorder.  He was enjoying working in his garden and summer weather.  He admitted drinking a beer or two on weekends.  On mental status examination, the Veteran was noted to be casually dressed with good grooming and hygiene.  He was cooperative and exhibited good eye contact.  There was no psychomotor agitation or slowing.  Mannerisms were normal.  Speech was normal.  He stated that he was "alright."  His affect was mildly blunted, appropriate and congruent.  Thought processes were linear, logical, and goal directed.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, or ideas of reference.  He was alert and oriented.  Memory, attention, and concentration were grossly intact.  Knowledge and intelligence were normal.  Insight and judgment were good.  The GAF was 55.  

The Veteran was seen at the VA Mental Health clinic in December 2009.  He reported that he complied with his medication.  However, he slept only about 5 hours at night and sleep was restless.  Bad dreams woke him up.  He reported that he tended to get more depressed over the winter months.  Objectively, he was found to be alert and oriented.  He was dressed appropriately for the weather.  He was interactive and pleasant.  Eye contact was fair.  His speech had a regular rate and rhythm.  His mood was slightly dysphoric.  His affect was blunted.  Memory was grossly intact.  Thoughts were logical and goal directed.  He denied suicidal or homicidal ideation, plans, or intent.  Judgment was fair.  He denied auditory or visual hallucinations and he did not appear to be responding to any internal stimuli during the assessment.  The GAF was 50.  

The May 2010 VA Mental Health clinic note shows the Veteran complained of sleeping only five hours per night.  He had difficulty staying asleep and awoke with bad dreams, which were military related for the most part.  He denied flashbacks and current depression.  He reported that he only had normal life stresses, such as a daughter's surgery some months earlier.  He denied anxiety, except when in crowds.  He believed that medication had improved his mood.  Objectively, he was alert and oriented in all spheres.  As to his mood, he responded that he was "pretty much wore out today;" explaining that he did not sleep because of storms.  His affect had an appropriate range.  He denied any thought or intent to harm himself or others.  He denied audiovisual hallucinations.  There was no evidence of paranoia or delusional thinking.  Thoughts were goal directed and logical.  He was cognitively intact.  The GAF was 60.    

A November 2010 VA Mental Health clinic note shows the Veteran expressed his frustration with VA and his PTSD evaluation.  He was also upset that he saw a different health care provider on every visit.  He reported continued nightmares and difficulty with crowds.  The clinician found the Veteran to be polite and respectful.  He was not homicidal or suicidal.  He denied audiovisual hallucinations.  Objectively, he was alert and oriented, pleasant and cooperative.  His mood was fair but slightly guarded.  His affect was full.  His speech was normal in rate, volume, and tone.  Thought processes were logical and linear.  Memory and concentration were intact.  Insight and judgment were fair.  A noted stressor was that a grandson was in the Marines and might deploy soon.  The GAF was 60.   

A VA Mental Health clinic note shows that the Veteran was seen in April 2011.  He reported that he still had occasional nightmares and denied flashbacks or intrusive thoughts regarding his military experiences.  He was worried about his grandson in Afghanistan.  He was irritated that the war was not covered well in the news.  The remainder of the findings were normal.  He denied suicidal or homicidal ideation, as well as audiovisual hallucinations.  Memory and concentration were intact.  He denied anhedonia, hopelessness, or helplessness.  There were no racing thoughts or grandiosity.  He was looking forward to warmer weather and getting out and doing yard work.  Mental status examination findings were normal.  The Veteran was casually dressed with adequate grooming and hygiene.  He was cooperative and exhibited good eye contact.  There was no psychomotor agitation or slowing.  Mannerisms were normal.  Speech was normal.  His mood was described as good and his affect was appropriate and congruent with his mood.  Thought processing was linear, logical, and goal directed.  There were no obvious delusional thoughts or systems present.  He was alert and oriented to person, place, time, and situation.  Memory, attention and concentration were grossly intact.  Knowledge was within acceptable limits.  Intelligence was normal.  Insight and judgment were intact.  The GAF was 60.   

In January 2012, a private psychologist reviewed the Veteran's file, conducted two telephone interviews, for 45 and 30 minutes, and concluded that the Veteran has had a very significant impairment of functioning since August 2003 with deficiencies in his ability to work, his thinking and mood due to symptoms such as frequent anxiety and depression affecting his ability to function appropriately and effectively, and an inability to establish and maintain effective relationships.  The psychologist concluded that because of these things, the Veteran had been unable to follow substantially gainful employment since August 2003.  The psychologist produced a lengthy report, which extensively quotes the Veteran's complaints in the record.  The report did not contain a mental status examination or global assessment of functioning.   

In January 2012, the Veteran presented sworn testimony to the undersigned by way of a videoconference hearing.  The Veteran told of a incident while working in the mines when a crack overhead sounded like thunder or roaring.  It sounded like incoming rocket or mortar rounds and he yelled "incoming."  The Veteran just got down on the bottom and a coworker finally shook him and calmed him down.  He stated that after the incident, he would develop nose bleeds whenever he went back to the mines.  He ended up taking a retirement and had not worked since.  He reported that he had recollection of his service mostly at night.  He woke up with bad dreams.  He stated that he was in an area with many targets and they were frequently hit.  They never slept through the night.  They were either on alert or in an underground bunker with incoming rounds.  He stated that he once got a shrapnel wound in his right arm.  He testified that he had nightmares about his Vietnam service and woke up scared.  He slept two hours at a time.  He might wake up two or three times a night; it varied.  He said that he pretty much stayed at home but went to town to go to the post office or a fast food drive-through.  He preferred not to be in crowds.  He avoided talking about war or seeing war movies.  He no longer hunted.  For hobbies, he made canes and raised flowers.  He had two or three friends that he occasionally socialized with.  Sometimes he was irritable.  He dealt with it by staying away from people.  He had difficulty concentrating.  The Veteran reported that he was married for 34 years and had been separated from his wife since 2004.  He lived alone.  The Veteran also reported that he had not been hospitalized for his PTSD.  That had not been recommended, although group sessions had been recommended.  He refused because he did not want to hear war stories.  He had some depression and took medication for it.  He had nightmares from Vietnam.  He also had a startle response to noises such as a car backfire or a door slamming.  There were no problems with neighbors.  He would occasionally have panic attacks, generally a couple of times a week.  

Conclusion

The Veteran has complained that he is not properly rated because he was a cook and not a front line soldier.  The Board emphasizes that the current evaluation is based on his current disability manifestations, not on his duties in service.  Moreover, in as much as disability ratings are based on average industrial impairment, the current 50 percent rating reflects a very substantial disability.  

The Board is charged with weighing the evidence for and against the claim.  In support of the claim, the Veteran's attorney has offered a January 2012, report by a private psychologist.  The psychologist reviewed the Veteran's file, conducted two telephone interviews, for 45 and 30 minutes, and concluded that the Veteran has had a very significant impairment of functioning since August 2003 with deficiencies in his ability to work, his thinking and mood due to symptoms such as frequent anxiety and depression affecting his ability to function appropriately and effectively, and an inability to establish and maintain effective relationships.  The psychologist concluded that because of these things, the Veteran had been unable to follow substantially gainful employment since August 2003.  We find this report is not as persuasive as the examinations in which the Veteran was seen in person because many of the mental status findings, such as eye contact or psychomotor movements must be observed.  Thus, the private psychologist did not make his own mental status examination.  Further, the report seems to be a statement and restatement of the Veteran's complaints from the record, without addressing the vast body of normal findings.  Such an unbalanced approach does not result in a credible opinion.  

The evaluation of service-connected mental disorders is based on objective findings on mental status evaluation.  Those findings have consistently been predominantly normal, with only some mild depressive and related symptoms.  The Board is aware that the Veteran need not exhibit all, most, or even some of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan, at 442.  However, the great preponderance of evidence in this case shows that the Veteran does not have symptoms such as those associated with a 70 percent disability.  

Specifically, while the Veteran reported thoughts of suicide from time to time, there has never been any intent or plan consistent with true suicidal ideation.  There are no obsessional rituals which interfere with routine activities.  The Veteran's speech is normal and never illogical, obscure, or irrelevant.  The few times the Veteran's speech has reflected some abnormalities, they were well within the current criteria for a 50 percent rating.  For instance, on examination in January 2004, speech was sometimes circumstantial.  That is within the current criteria, which provide a 50 percent rating where there is circumstantial, circumlocutory, or stereotyped speech.  The panic attacks reported by the Veteran are also well within the criteria for the current 50 percent rating (more than once a week) and are not near continuous as required for the 70 percent evaluation.  The Veteran has had episodes of depression but they do not approach a level of depression affecting the ability to function independently, appropriately and effectively; and he certainly does not have such severe depression on a continuous basis.  Further, there is no impairment of impulse control or periods of violence.  There is no spatial or other disorientation.  Personal appearance and hygiene are adequate and not neglected.  The Veteran may have problems dealing with the physically stressful and dangerous work in his past employment as a miner.  However, overall, his symptoms are not so severe that they would prevent him from adapting to work or a worklike setting or make him unable to establish and maintain effective relationships.  

The Board finds that the recent January 2012 report by the private psychologist is completely overwhelmed by the competent and credible medical evidence from private and VA mental health professionals.  This very large body of evidence, covers the period of the claim back to 2003 and is summarized above.  The disability picture presented by this preponderance of evidence does not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as would approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  

Similarly, the disability picture presented by the preponderance of evidence does not approximate the total occupational and social impairment required for a 100 percent rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the PTSD has actually improved with treatment.  There have been variations in the Veteran's complaints, objective mental status findings, and GAF scores.  However, at no time during the rating period, even in the early stages of treatment when there was one GAF score of 42, has the disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that his PTSD disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected PTSD has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, a formal claim for TDIU was received in August 2008.  It was denied by the RO in April 2010 and the Veteran did not file a timely notice of disagreement.  His attorney has since raised the issue and this new claim is being referred to the AOJ.  



ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


